Citation Nr: 0915706	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a sore 
throat/tonsil condition.

4.  Entitlement to service connection for epididymitis.

5.  Entitlement to service connection for pseudofolliculitis 
barbae of the face (claimed as pseudofolliculitis barbae).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971, and has additional reserve service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for a 
right eye condition, hearing loss, a sore throat/tonsil 
condition, epididymitis, and pseudofolliculitis barbae of the 
face.

At the time of his December 2004 claim, the Veteran asserted 
entitlement to service connection for pseudofolliculitis 
barbae around the groin area.  This condition was granted by 
the above-referenced July 2005 rating decision, and the 
Veteran was awarded service connection for hydradenitis 
suppurativa, evaluated as 10 percent disabling, effective 
December 28, 2004.  The Veteran's service-connected 
hydradenitis suppurativa includes consideration of his 
claimed skin abnormalities, sore on penis, chronic boils, 
abscess in the groin area, and pseudofolliculitis barbae 
around the groin area.  

The Board notes that the Veteran submitted a statement, dated 
in July 2005, in support of his claim of entitlement to 
service connection for pseudofolliculitis barbae around the 
groin area.  While the Veteran did not include such language 
to indicate that his statement was intended to raise a claim 
for pseudofolliculitis barbae of the face, his statement was 
silent as to the groin area, and specifically referred to his 
July 1978 physical profile for shaving due to 
pseudofolliculitis barbae.  Thus, the Board finds that the 
statement was properly construed as a separate claim of 
entitlement to service connection for pseudofolliculitis 
barbae of the face.  

The issue of entitlement to service connection for a sore 
throat/tonsil condition, addressed in the REMAND portion of 
the decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not shown a current diagnosis of a right 
eye condition.

2.  The Veteran has not shown a current diagnosis of VA-
compliant hearing loss.

3.  The Veteran has not shown a current diagnosis of 
epididymitis.

4.  The Veteran has not shown a current diagnosis of 
pseudofolliculitis barbae of the face.


CONCLUSIONS OF LAW

1.  Service connection for a right eye condition was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Service connection for hearing loss was not incurred in 
or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

3.  Service connection for epididymitis was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

4.  Service connection for pseudofolliculitis barbae of the 
face was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In March 2005 and May 2005, before the initial adjudication 
of the claims, the Veteran was notified of the evidence not 
of record that was necessary to substantiate the claims.  He 
was told that he needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide his claims.  He was informed that VA would attempt to 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no medical evidence of a current 
disability as to any of the Veteran's claimed conditions.  
Thus, there are no disabilities which may be associated, by 
medical opinion subsequent to examination, with any in-
service events, injuries, or diseases.
 
In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA

Service Connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002). The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits 
entitlement for service-connected 
disease or injury to cases where such 
incidents have resulted in a 
disability.  See 38 U.S.C.  § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Right Eye Condition

The Veteran contends, in his July 2005 statement, that he was 
treated during service for conjunctivitis of the right eye, 
and that he had no problems with his eyes from the time of 
entry into service until August 1970.  The Veteran asserts 
that he has experienced loss of visual acuity and now wears 
reading glasses.

Service treatment records dated in August 1970 indicate that 
the Veteran complained of something in his right eye.  The 
Veteran was diagnosed with conjunctivitis.  The balance of 
the Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of a right eye condition.

Post-service treatment records dated in March 1993 indicate 
that the Veteran reported redness in his right eye.  The 
Veteran denied eye pain, and no discharge was noted.  No 
diagnosis was provided; the examiner noted that the Veteran's 
right eye was probably just bloodshot, and not infected.  The 
Veteran was given a light duty profile. 

There is no medical evidence of record indicating current 
complaint, treatment, or diagnosis of a right eye condition.  
The medical evidence of record indicates that in 1993, 
approximately 16 years ago, the Veteran presented with a 
bloodshot right eye.  



Hearing Loss

The Veteran contends, in his July 2005 statement, that he 
incurred left ear trauma during service, and that service 
treatment records dated in December 1970 reveal a hearing 
condition.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Report of Medical Examination, dated in December 1969 and 
conducted for the purpose of entry into service indicates 
that the Veteran's hearing acuity was measured at -5, -5, -
10, and 5 decibels in the right ear, and -5, -5, -10, and 0 
decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, 
respectively.  

Report of Medical Examination, dated in December 1970, 
indicates that the Veteran's hearing acuity was measured at 
20, 15, 0, 0, and 0 decibels in the right ear and 20, 15, 10, 
0, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively. 

Service treatment records dated in December 1970 indicate 
that the Veteran reported that he could not hear in his left 
ear.  The Veteran was diagnosed with wax impaction and 
treated for same on two occasions.

Report of Medical Examination, dated in September 1974 while 
the Veteran was in reserve service, indicates that the 
Veteran's hearing acuity was measured at 20, 15, 10, 10, and 
5 decibels in the right ear and 10, 5, 5, 5, and 0 decibels 
in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.

Report of Medical Examination, dated in July 1978 while the 
Veteran was in reserve service, indicates that the Veteran's 
hearing acuity was 15, 10, 0, 10, and 20 decibels in the 
right ear and  15, 15, 10, 15, and 25 decibels in the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

The medical evidence of record indicates that the Veteran's 
hearing acuity has decreased since his entry into service in 
1969, and that he was treated for wax impaction in the left 
ear in 1970.  There is no medical evidence of record, 
however, indicating left ear trauma, a hearing condition, or 
VA-compliant hearing loss during service.  There is no 
current medical evidence of record indicating current 
complaint, treatment, or diagnosis of VA-compliant hearing 
loss per 38 C.F.R. § 3.385.

Epididymitis

The Veteran contends, in his July 2005 statement, that he 
experienced groin trauma, with painful, dark, swollen 
testicles, with a lesion and dark fluid, during service in 
December 1969.  The Veteran asserts that such condition has 
been recurrent and has never completely resolved.

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of epididymitis or any 
condition related to the testicles.  The Board notes that the 
Veteran's service treatment records, dated in December 1969, 
indicate that the Veteran obtained treatment on three 
occasions for a penis sore, an abscess in the pubic area, and 
a penile lesion.

Private treatment records dated in November 1999 indicate 
that the Veteran presented with a small, minimally tender 
mass in the right scrotum.  The Veteran was diagnosed with 
right epididymitis and referred for ultrasound testing.  Such 
testing revealed a small cystic mass right epididymis with 
prominent epididymis and bilateral small hydroceles.  

Private treatment records dated in March 2000 indicate that 
the Veteran complained of persistent swelling and a mass in 
right scrotum for one year.  The physician reviewed 
ultrasound results of record and diagnosed the Veteran with 
right spermatocele-sub-acute epididymitis.  

There is no current medical evidence of record indicating 
current complaint, treatment, or diagnosis of epididymitis.  
The medical evidence of record indicates that in 2000, 
approximately 9 years ago, the Veteran was diagnosed with 
right spermatocele-sub-acute epididymitis.  

Pseudofolliculitis Barbae

The Veteran contends, in his July 2005 statement, that he 
experienced pseudofolliculitis barbae of the face during a 
period of active military service, evidenced by a physical 
profile dated in July 1978. 

Treatment records dated in July 1978, while the Veteran was 
in reserve service, indicate that the Veteran was given a 
profile for shaving due to pseudofolliculitis barbae.  

Post-service treatment records dated in 1980 and 1981 
indicate that the Veteran underwent a follicular occlusion 
trial in an effort to relieve acne symptoms.  Post-service 
treatment records dated from July 1982 to January 1983 
indicate that the Veteran was treated for conglobate acne.  

Private treatment records dated in September 1992 indicate 
that the Veteran presented with an infected hair follicle on 
the left side of his face.  Post-service treatment records 
dated in October 1993 indicate that the Veteran was 
prescribed medication for acne of the face and presented with 
acne cysts, resolving, and comedones at the temples.

Private treatment records dated in March 1994 indicate that 
the physician noted evidence of pseudofolliculitis barbae.  
However, the location of such condition was not noted.  
Because the Veteran was treated extensively for conditions as 
to his groin, including pseudofolliculitis barbae, and 
because his treatment records are silent for such diagnosis 
as to his face, it appears that this instance of treatment 
related to the Veteran's groin.    

While it is clear that the Veteran has been treated 
extensively for acne, there is no medical evidence of record 
indicating that he was diagnosed with pseudofolliculitis 
barbae of the face at any time after 1978.  There is no 
current medical evidence of record indicating current 
complaint, treatment, or diagnosis of pseudofolliculitis 
barbae of the face.  The medical evidence of record indicates 
that in 1978, approximately 31 years ago, the Veteran was 
diagnosed with pseudofolliculitis barbae.  

Conclusion

While the Veteran has been treated in the past, including 
during active service, for conjunctivitis of the right eye 
and wax impaction of the left ear, there is no current 
medical evidence of record showing diagnoses of a right eye 
condition or VA-compliant hearing loss.  The Veteran has also 
been treated in the past for epididymitis and 
pseudofolliculitis barbae of the face.  However, there is no 
current medical evidence of record showing diagnoses of 
epididymitis or pseudofolliculitis barbae of the face.

The Board has considered the Veteran's assertions that his 
claimed right eye condition, hearing loss, epididymitis, and 
pseudofolliculitis barbae of the face are related to his 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). However, to the extent that 
the Veteran ascribes his claimed conditions to service and 
not to any other etiology, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As there is no medical evidence of record establishing 
current diagnoses of a right eye condition, VA-compliant 
hearing loss, epididymitis, or pseudofolliculitis barbae of 
the face, there cannot be a discussion as to whether there 
exists a medical nexus between military service and the 
Veteran's claimed right eye condition, hearing loss, 
epididymitis, and pseudofolliculitis barbae of the face.  
Thus, service connection for a right eye condition, hearing 
loss, epididymitis, and pseudofolliculitis barbae of the face 
is not warranted.

As set forth above, in the absence of a showing of current 
disabilities, there can be no valid claims for service 
connection.  The preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
right eye condition, hearing loss, epididymitis, and 
pseudofolliculitis barbae of the face, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye condition is denied.

Service connection for hearing loss is denied.

Service connection for epididymitis is denied.

Service connection for pseudofolliculitis barbae of the face 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that as 
to the disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  In this case, the Veteran has not yet 
been notified as to the disability rating and effective date 
for the award of benefits that will be assigned if service 
connection is awarded for the disability on appeal.  On 
remand, the Veteran should be so notified.  

The Veteran contends, in his July 2005 statement, that he was 
treated for tonsils with a sore throat during service, and 
that his service treatment records indicate such as of 
October 1970.  The Veteran asserts that his sore 
throat/tonsil condition has continued for over 30 years.

Report of Medical Examination, dated in January 1969 and 
conducted for the purpose of entry into service, is silent 
for any abnormality of the throat.  Report of Medical 
History, dated at that time and completed by the Veteran, 
indicates that the Veteran reported a history of sore 
throats.  The examiner noted that such history was non-
disqualifying and without sequelae.  

Service treatment records dated in October 1970 and in 
November 1970 indicate that the Veteran complained of a sore 
throat.  Service treatment records dated in January 1971 
indicate that the Veteran complained of a sore throat, and he 
was diagnosed with allergic rhinitis.  

Private treatment records dated in August 2002 indicate that 
the Veteran represented with a red and irritated throat and 
was diagnosed with pharyngitis.  Private treatment records 
dated in April 2005 indicate that the Veteran presented with 
a draining throat and was diagnosed with sinusitis.

A history of sore throats was noted on the Veteran's January 
1969 service entrance examination, and therefore preexisted 
his military service.  However, the evidence of record is 
inconclusive as to whether the Veteran's preexisting history 
of sore throats was related to his military service.  

Ultimately, it is unclear whether the Veteran's preexisting 
history of sore throats was aggravated by service, or whether 
his most recently diagnosed sinusitis was the result of the 
normal progression of the condition and/or post-service 
events.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a), (b) (2008); see also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  It would not be proper for the Board to 
make this determination without having an objective medical 
opinion of record with respect to aggravation, as the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
satisfies the requirement of Dingess, 
which notifies the Veteran of the 
disability rating and effective date 
for the award of benefits that will be 
assigned if service connection is 
awarded for a sore throat/tonsil 
condition.

2.  The Veteran must be afforded a VA 
examination for the purpose of 
obtaining an opinion as to whether any 
current sore throat/tonsil condition 
was incurred in or aggravated by 
service.  The claims file must be made 
available to the examiner in connection 
with the examination, and the examiner 
must note that a review of the claims 
file was conducted.  Specifically, the 
examiner's opinion should address the 
question of whether the Veteran's 
preexisting history of sore throats, as 
noted on his January 1969 service 
entrance examination, was aggravated by 
his military service. The examiner 
should state whether the Veteran's 
complaints, dated in 1970, 1971, 2002, 
and 2005, as to a sore throat 
constituted:  (1) a temporary worsening 
of symptoms of the pre-service 
disability; or (2) a chronic increase 
in severity beyond natural progress.  

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
sore throat/tonsil condition, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran, and his representative, 
with a supplemental statement of the 
case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


